Citation Nr: 9922225	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-34 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for organic brain 
syndrome with psychosis, mental retardation, and grand mal 
epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1954 to 
June 1955 with time lost from April 14, 1955, to May 3, 1955, 
from May 4, 1955, to May 15, 1955, and from May 18, 1955 to 
June 9, 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
reopening a claim for service connection for organic brain 
syndrome with psychosis, mental retardation, and grand mal 
epilepsy.  The Board remanded this claim in December 1997 and 
again in July 1998.  The appellant had requested a hearing 
before a traveling section of the Board.  He has withdrawn 
such request, and the case has been returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  Service connection for chronic brain syndrome also with 
convulsive disorder and mental deficiency was denied by the 
RO in November 1965.  The appellant did not appeal that 
decision.

2.  Evidence submitted by the appellant since the November 
1965 rating decision, which denied service connection for 
chronic brain syndrome also with convulsive disorder and 
mental deficiency, is cumulative and redundant.  


CONCLUSIONS OF LAW

1.  The November 1965 rating decision which denied service 
connection for chronic brain syndrome also with convulsive 
disorder and mental deficiency, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
organic brain syndrome with psychosis, mental retardation, 
and grand mal epilepsy.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he developed organic brain 
syndrome with psychosis and mental retardation and grand mal 
epilepsy in service after he had been in an automobile 
accident and hit his head or that he may have hit his head in 
service when he fell down in a gas chamber.

In a November 1965 rating decision, the RO denied service 
connection for chronic brain syndrome also with convulsive 
disorder and mental deficiency.  The evidence before the RO 
at that time were service medical records and VA medical 
records.

Service medical records reveal that the appellant was 
diagnosed with mental deficiency after undergoing testing.  
The appellant went AWOL several times.  The appellant was 
later discharged from service because of apathetic attitude.

The appellant was hospitalized at a VA facility in September 
1965.  The appellant reported that he had had a head injury 
when he was 10 or 11 years old when his brother dropped a 
brick on his head off a porch.  He reported that he had been 
hospitalized at a private hospital because of blackout spells 
on various occasions.  The VA examiner stated that 
information provided revealed that the appellant had been 
hospitalized for seizures.  The diagnosis was chronic brain 
syndrome associated with convulsive disorder with psychotic 
reaction manifested by blackout spells, history of seizures, 
and violent, uncontrollable behavior.

In the November 1965 rating decision, the RO stated that the 
diagnosis of mental deficiency in service was considered a 
constitutional or developmental abnormality.  The RO further 
stated that there was an absence of competent evidence that 
the current diagnosis of chronic brain syndrome associated 
with convulsive disorder was related to the appellant's 
service.  In essence, the RO had determined that as to the 
claim for mental deficiency, service connection could not be 
granted because such was a constitutional or developmental 
abnormality.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).  
Additionally, the RO determined that the appellant had not 
brought forth evidence of a superimposed mental disorder upon 
the diagnosis of mental deficiency.  As to the claim for 
service connection for chronic brain syndrome also with 
convulsive disorder, the RO determined that the appellant had 
not brought forth evidence of incurrence or aggravation of 
chronic brain syndrome also with convulsive disorder in 
service, evidence of a convulsive disorder to a compensable 
degree within one year following service, or competent 
evidence of a nexus between chronic brain syndrome also with 
convulsive disorder and service, and thus service connection 
was not warranted.  Stated differently, the appellant had not 
submitted evidence of a well-grounded claim for service 
connection for chronic brain syndrome also with convulsive 
disorder, even on a presumptive basis.  Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  The appellant did not appeal that decision, 
and it became final.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 1965 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the November 1965 decision, the appellant has submitted 
copies of service medical records, which were before the RO 
at the time of the November 1965 denial.  Also submitted are 
numerous hospitalization reports which show diagnoses of 
psychotic reaction, unclassified, organicity not excluded; 
grand mal seizures, cause undetermined; organic brain 
syndrome with psychosis, etiology unknown; organic mental 
disorder, not otherwise specified, with psychosis; and post-
traumatic grand mal seizures.  Additionally, the appellant 
testified at a January 1996 RO hearing.  He stated that he 
had developed "spells" in service.  He stated that he could 
not remember whether he hit his head in service or if he fell 
and hit his head.  The appellant stated that he went through 
a gas chamber and that he had not had his gas mask on 
properly and that he passed out and fell down on the ground.  
He could not remember if he hit his head.

There are numerous other records that have been submitted, 
but such are not relevant to the appellant's petition to 
reopen the claim for service connection for chronic brain 
syndrome also with convulsive disorder and mental deficiency.  
Such other records are not new and material evidence.  See 
38 C.F.R. § 3.156(a).

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

Service connection had been previously denied by the RO in 
November 1965 because (1) mental deficiency was determined to 
be a constitutional or developmental defect for which service 
connection could not be granted and the appellant had not 
brought forth evidence that he had a mental disorder 
superimposed on the diagnosis of mental deficiency and 
because (2) the appellant had not brought forth evidence of 
chronic brain syndrome also with convulsive disorder in 
service or a convulsive disorder either in service or within 
one year following service.  Additionally, the appellant had 
not brought forth evidence of a nexus between the diagnosis 
of chronic brain syndrome also with convulsive disorder and 
service.

As to the petition to reopen the claim for service connection 
for mental deficiency, the appellant has submitted evidence 
which has not been submitted previously; however, he has not 
presented evidence that mental deficiency is not a 
constitutional or development defect nor that he has a mental 
disorder which is superimposed on his mental deficiency.  The 
evidence he has submitted shows that he continues to carry a 
diagnosis of mental deficiency.  That evidence is cumulative 
and redundant of that which was before the RO in November 
1965.  See 38 C.F.R. § 3.156(a).  Therefore, the appellant 
has presented no new facts and no new factual basis for 
considering the claim for service connection for mental 
deficiency.  There is no new and material evidence and, in 
fact, the claim does not give rise to a valid petition to 
reopen.  Rather, this is no more than a duplicate claim, and 
the Board either does not have jurisdiction at all or, in the 
alternative, there is no new and material evidence to reopen 
the claim.  See id.

As to the petition to reopen the claim for service connection 
for organic brain syndrome with psychosis and grand mal 
epilepsy, the appellant has submitted evidence which has not 
been submitted previously; however, he has not brought forth 
evidence of either incurrence or aggravation of organic brain 
syndrome with psychosis and grand mal epilepsy in service or 
evidence of a psychosis or epilepsy within one year following 
service nor has he submitted evidence of a nexus between the 
diagnoses of organic brain syndrome with psychosis and grand 
mal epilepsy and service.  The evidence he has submitted 
shows that he was diagnosed with a psychosis 10 years after 
service and that he continues to carry such diagnosis.  At 
the time of the November 1965 rating decision, the appellant 
had already established that he had a current diagnosis of 
organic brain syndrome with psychosis and grand mal epilepsy.  

The appellant has submitted evidence which is cumulative and 
redundant of that which was before the RO in November 1965.  
See 38 C.F.R. § 3.156(a).  Therefore, the appellant has 
presented no new facts and no new factual basis for 
considering the claim.  There is no new and material evidence 
and, in fact, the claim does not give rise to a valid 
petition to reopen.  Rather, this is no more than a duplicate 
claim, and the Board either does not have jurisdiction at all 
or, in the alternative, there is no new and material evidence 
to reopen the claim.  See id.

The only nexus evidence between the diagnosis of organic 
brain syndrome with psychosis and grand mal epilepsy is the 
appellant's statements and testimony.  Additionally, the 
appellant has attempted to establish that his mental 
deficiency is due to a car accident or some type of fall in 
service.  However, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  Moray v. Brown, 5 Vet. App. 211 (1993) 
("If lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim [for 
service connection], it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108").  Thus, his statements and 
testimony cannot serve as a basis to reopen his claim for 
service connection for organic brain syndrome with psychosis, 
mental retardation, and grand mal epilepsy.

The Board must note that the appellant has attempted to 
change his story in that he now claims that his problems in 
service were a result of an automobile accident or when he 
fell in a gas chamber.  The service medical records do not 
show any type of accident in service, and the appellant had 
previously not reported a head injury in service.  At the 
time of the September 1965 VA hospitalization, the appellant 
reported that his brother had hit him over the head with a 
brick when he was 10 or 11 years old.  The Board finds that 
such statements of a head injury cannot be new and material 
evidence which would reopen the claim for service connection 
for organic brain syndrome with psychosis, mental 
retardation, and grand mal epilepsy.  See Nici v. Brown, 9 
Vet. App. 494, 497 (1996).

The Board need not reach the determination of whether the 
appellant has submitted evidence of a well-grounded claim for 
service connection for organic brain syndrome with psychosis 
and grand mal epilepsy nor whether VA has fulfilled its duty 
to assist.  See Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the November 1995 
statement of the case, which provided the law and regulations 
pertaining to new and material evidence.  Additionally, the 
RO issued supplemental statements of the case in April 1996 
and December 1998.  In this respect, it is not shown that the 
appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).


ORDER

The petition to reopen the claim for service connection for 
organic brain syndrome with psychosis, mental retardation, 
and grand mal epilepsy is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

